Citation Nr: 1025081	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid hemorrhage.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the San Diego, 
California Department of Veterans' Affairs (VA) Regional Office 
(RO).  The case has since been transferred to the Columbia, South 
Carolina VARO.  

The Veteran testified at a Travel Board hearing before a 
Veterans' Law Judge in November 2004.  A transcript of that 
hearing has been associated with the claims file.  

This claim was previously remanded by the Board in February 2005 
for further development. 

In July 2007, the Veteran was advised that the Veterans Law Judge 
who had presided over the November 2004 hearing was no longer 
employed by the Board.  So the Veteran was informed of his right 
to have another hearing before another Veterans Law Judge who 
will ultimately decide his appeal.  He did not respond to this 
notice.  

In October 2007, the Board denied the Veteran's claim of 
entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid hemorrhage.  
The Veteran appealed the Board's October 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a January 2010 judgment, effectuated a December 2009 
memorandum decision vacating the Board's October 2007 decision 
and remanding the case for compliance with the terms of the 
memorandum decision.  




FINDINGS OF FACT

1.  The Veteran is competent to attest to the headache symptoms 
he experienced in service and thereafter, however, he is not 
competent to testify that his headache symptoms were migraine 
headaches.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran statements of a continuity of headache symptoms in 
service and since his active service are not credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed headaches and temporal intracerebral hematoma 
associated with subarachnoid hemorrhage did not originate in 
service or for many years thereafter and are not related to any 
incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
headaches and temporal intracerebral hematoma associated with 
subarachnoid hemorrhage are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the July 2002 rating decision, he was 
provided notice of the VCAA in April 2001.  An additional VCAA 
letter was sent in March 2005.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) also apply to require notice of all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite the inadequate notice provided to the 
Veteran on these latter two elements, however, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this regard, as the Board concludes below that, as the 
preponderance of evidence is against the Veteran's claim of 
service connection for headaches and temporal intracerebral 
hematoma associated with subarachnoid hemorrhage, any questions 
as to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, Social Security Administration (SSA) records, 
private medical records, VA outpatient treatment reports, a VA 
examination, a VA addendum and statements and testimony from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his headaches, also 
claimed as severe migraines, began during his active service 
while in training in Fort Polk, Louisiana and continued 
throughout his military service and thereafter.  

In his April 2001 claim, the Veteran reported that when he was 
drafted in 1970, he began to experience headaches while stationed 
at Fort Polk, Louisiana and on several occasions it became 
necessary for him to go to the dispensary for headaches, at which 
time he would receive medications or be sent back to his unit 
where light duty and rest was required.  In a May 2001 statement, 
the Veteran stated that he began to receive treatment for severe 
migraine headaches in 1970 at Fort Ord, California, in Fort Polk, 
Louisiana in 1971 and continuing from 1971 to 1972 while 
stationed at Wild Flicken, Germany.  In these statements the 
Veteran also reported that his headaches continued after his 
release from active duty, in March 1972, until 1995 when he was 
diagnosed with a temporal intracerebral hematoma which he stated 
was found to be the cause of his headaches for all of those years 
past.  He also stated that from March 1972 to 1995, he used 
various over the counter medications and received treatment from 
a physicians on occasion, but was unable to recall the exact 
physicians or the dates of treatment.  

In a May 2002 statement, the Veteran contended that his headaches 
began while undergoing advanced training at Fort Polk, Louisiana, 
his headaches were discounted by his instructors and he was 
almost forbade from going to sick call.  He reported, however, 
that on one occasion he was excused to sick call and was provided 
medication, although he did not return for further treatment and 
endured his painful headaches.  The Veteran also reported that 
while he was stationed in Germany during his active service, he 
underwent surgery for a tonsillectomy and was treated for severe 
headaches.  

During a November 2004 Travel Board hearing, the Veteran 
testified that his headaches began in service when he was at Fort 
Polk, Louisiana.  He reported that these headaches occurred 
pretty often and he went to sick call on several occasions, at 
which time he was just sent back to his barracks.  He reported 
receiving treatment for his headaches at Fort Polk about 5-6 
times in two months and approximately 10 times total during his 
active service.  The Veteran testified that from that time on, he 
continued to have headaches and went to use over the counter 
drugs, Naprosyn or Motrin to treat them.  He stated that he never 
went to see a doctor for his headaches after his active service 
and continued to self-medicate.  The Veteran's wife testified 
that she had known him since 1994 and attested to his current 
symptomatology.  

Service treatment reports reflect no findings of headaches upon 
entry into active service.  The Veteran was treated for a 
complaint of headaches associated with a head cold in January 
1972 which was diagnosed as allergic sinusitis.  The separation 
examination did not reflect any findings of headaches and the 
Veteran did not report any history of headaches at separation.  

Social Security Administration (SSA) records reflect that the 
Veteran was awarded Social Security disability benefits in 
January 1992 for his nerve palsy of the left leg, affective 
disorder and a substance addiction disorder.  These records do 
not reflect that the Veteran was claiming SSA disability benefits 
for headaches, as they were not listed in his June 1991 
application.  The medical records associated with the Veteran's 
SSA disability claim, from November 1990 to December 1991, do not 
include any treatment or diagnoses for headaches or intracerebral 
hematoma with subarachnoid hemorrhage.  

Private and VA medical records from November 1990 to August 2006 
reflect that the Veteran was initially treated for headaches and 
intracerebral hematoma with subarachnoid hemorrhage in July 1995, 
wherein he was hospitalized for complaints of an onset of severe 
headache followed by a decreased level of consciousness and left 
hemiparesis.  From July 1995 to August 1995, the Veteran received 
treatment and surgery for a middle artery aneurysm on the right 
side.  Following this treatment, he was diagnosed with a ruptured 
right middle cerebral artery aneurysm and intracerebral hematoma 
with subarachnoid hemorrhage, intraventricular hemorrhage and 
left hemiparesis.  

Private and VA medical records reflect that after August 1995, 
the Veteran was subsequently treated for and diagnosed with 
headaches (characterized as both chronic and occasional at 
times), migraine headaches, headaches secondary to right middle 
cerebral artery aneurysm, cerebral aneurysm, a history of brain 
aneurysm and migraine headaches and a history of a cardiovascular 
accident in 1995.  While these records note the Veteran was in an 
automobile-pedestrian accident in October 1990, his residuals 
included disabilities of the left knee and left leg and 
psychiatric symptoms, however, no findings of headaches were 
noted to have resulted from the accident.  The Board also notes 
that in February 1991 the Veteran was hospitalized at the VA for 
psychiatric symptoms, at which time he was provided a physical 
examination in which he denied any history of headaches.  

In several VA outpatient treatment reports from May 2002 to 
November 2003, the Veteran was diagnosed with migraine headaches 
with his aneurysm removal in 1995 noted as the likely cause of 
the migraine headaches.  In a September 2004 VA outpatient 
treatment report, the Veteran reported a history of headaches 
dating back to the military and he was diagnosed with headaches. 
At this time the VA physician also found that the Veteran gave a 
history which was suspicious but far from definitive for migraine 
headaches.  

In an August 2005 VA examination, the Veteran reported the onset 
of recurrent generalized headaches in 1970 without associated 
neurologic symptoms.  The physician also noted the Veteran's 
severe headache in 1995 which resulted in the subarachnoid 
hemorrhage and intracerebral right temporal hematoma and right 
middle cerebral aneurysm with surgical repair.  The Veteran was 
diagnosed with status post aneurismal rupture in 1995 with 
residual cognitive impairment, left hemiparesis and seizure 
disorder.  The examiner opined that the Veteran's chronic 
headaches which began in 1970 were not associated with the 
aneurismal rupture of 1995.  The examiner explained that it was 
well known that aneurysms do not cause headache until they 
rupture, with one exception being the giant aneurysm, which may 
cause headaches on the basis of a mass effect, however the 
Veteran did not have a giant aneurysm.  He also noted that it was 
well known that headaches may be precipitated by stress and 
anxiety and, in that sense, the stress of military service may be 
a causative or aggravating factor with regard to chronic headache 
history.  Finally, the examiner found that there was no reported 
history of cephalic injury to suggest a post-traumatic onset.  

In an January 2007 addendum, the same VA examiner from the August 
2005 examination provided additional information with respect to 
his opinions.  He noted that the claims file had been reviewed.  
The examiner found that chronic recurrent headaches which began 
in 1970 were, by history, most probably muscle contraction in 
origin, rather than migrainous.  He noted that it was well known 
that muscle contraction headaches are consistently precipitated 
and exacerbated by stress and anxiety.  The examiner concluded 
that it is considered at least as likely as not that these 
headaches were precipitated and aggravated by the stress of 
military service, however, he also noted that this assessment was 
speculative and unsubstantiated by any corroborating objective 
data.  

After a review of the record, the Board concludes that 
entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid hemorrhage 
not warranted.  

Initially, the Board notes the Veteran's temporal intracerebral 
hematoma associated with subarachnoid hemorrhage was not 
documented during his active service and was diagnosed initially 
in 1995, approximately 23 years after his discharge from active 
duty.  Moreover, the Board finds that there is no lay or medical 
evidence in the record of a nexus between the temporal 
intracerebral hematoma associated with subarachnoid hemorrhage 
and the Veteran's active service.  In this regard, the Board 
observes that the August 2005 VA examiner found that the 
Veteran's chronic headaches which began in 1970 were not 
associated with the aneurismal rupture of 1995 and that it was 
well known that aneurysms do not cause headaches until they 
rupture, with one exception being the giant aneurysm, which 
Veteran did not have.  Therefore, there is no evidence of record 
of intracerebral hematoma associated with subarachnoid hemorrhage 
during the Veteran's active service and no evidence of a nexus 
between this disability and the Veteran's reported chronic 
headaches since 1970.  

With respect to the Veteran's headaches, the Board notes that the 
Veteran is competent to report a continuity of symptomatology, 
and that report can serve to provide the needed evidence of a 
nexus between the current disability and the disease or injury in 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The 
Board must, however, weigh a veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board acknowledges the 
Veteran's statements that his current headaches began in 1970 
during his military service, however, as migraine headaches 
involve a neurological component that is determined by a medical 
professional, the Veteran is not competent to specify that his 
headaches were migraine headaches.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury; however, a lay witness can provide and "eye-witness" 
account of the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are both internally inconsistent and inconsistent with 
the other evidence of record.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board points out that the Veteran's lay statements of a 
continuity of headaches since his active service were all made 
subsequent to his 1995 aneurysm and surgery and that the record 
is replete with lay and medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect a 
continuity of symptomatology of headaches since active service, 
also characterized by the Veteran as severe and migraine 
headaches.  

The Veteran reported in April 2001, May 2001, May 2002 and in the 
August 2005 VA examination that his headaches had their onset in 
1970 and continued throughout his active service and thereafter.  
Service treatment records, however, reflect that the Veteran was 
treated on one occasion in January 1972 for a complaint of 
headaches associated with a head cold and diagnosed as allergic 
sinusitis.  Therefore the Veteran's one complaint of a headache 
in service was a symptom of another diagnosed condition and not a 
disability in and of itself.  The Veteran also did not report any 
history of headaches upon his separation from active service.  

With respect to the Veteran's statements of treatment for 
headaches in service, he stated in April 2001 that he went to the 
dispensary for headaches on several occasions during active 
service, at which time he would receive medications or be sent 
back to his unit where light duty, however, his subsequent 
statements throughout the record reflect different accounts of 
his treatment in service.  In May 2002, he stated that he was 
excused to sick call only on one occasion and was provided 
medication, after which he did not return for further treatment 
and endured his painful headaches.  In this statement he also 
reported that, while stationed in Germany, he received a 
tonsillectomy and was also treated for severe headaches at the 
time.  In contrast, the Veteran testified in the December 2004 
Travel Board hearing that these headaches occurred pretty often 
and he went to sick call on several occasions during his active 
service, approximately 10 times total.  The Board finds that his 
statements with respect to treatment for headaches during his 
active service are internally inconsistent and inconsistent with 
the contemporaneous service treatment records which do not 
reflect any treatment for headaches as a disability but only as a 
symptom of allergic sinusitis on one occasion.  In addition, 
while service treatment reports reflect that the Veteran received 
a tonsillectomy in service, no complaint or treatment of 
headaches was noted at this time.  

The Board finds that the Veteran's statements with respect to his 
continuity of headache symptoms and treatment thereof are also 
internally inconsistent.  He reported in April 2001 and May 2001 
that his headaches continued after his release from active duty 
and that from May 1972 to 1995 and that he self medicated and 
received treatment from physicians on occasion but was unable to 
recall the exact physicians or the dates of treatment.  The 
Veteran also testified in the December 2004 Travel Board hearing 
that he never went to see a doctor for his headaches after his 
active service and continued to self-medicate.  The Board 
observes that there are no records of treatment for headaches 
until 1995 when the Veteran underwent surgery for a brain 
aneurysm with an initial complaint of a severe headache and 
subsequent temporal intracerebral hematoma.  In fact, while there 
are no treatment records following the Veteran's active service 
until November 1990, the medical evidence of record from November 
1990 is does not reflect any findings of headaches until 1995, 
when the Veteran was hospitalized following an onset of severe 
headache with subsequent brain aneurysm and hemorrhage requiring 
surgery.  Additionally, a February 1991 VA outpatient treatment 
report also notes that upon physical examination, the Veteran 
specifically denied any history of headaches.  

The SSA records, likewise, reflect no evidence, lay or medical, 
regarding the Veteran's reported history of chronic headaches 
since 1970.  In fact, when the Veteran applied for SSA disability 
benefits, headaches were not listed in his application and the 
January 1992 decision makes no mention of any headaches.  

Moreover, with respect to the Veteran's statements that his 
temporal intracerebral hematoma was found to be the cause of his 
headaches for all of those years past, there is no medical 
evidence of record which reflects a statement of causation 
between the Veteran's past headaches for years and his temporal 
intracerebral hematoma.  Rather, the medical evidence of record 
reflects that the Veteran's headaches are a residual of his 1995 
aneurysm and were not found to have preceded his aneurysm.  In 
fact, in VA outpatient treatment reports from May 2002 to 
November 2003, the Veteran was diagnosed with migraine headaches 
with his aneurysm removal in 1995 noted as the likely cause of 
the migraine headaches and he was also diagnosed with headaches 
secondary to right middle cerebral artery aneurysm in a December 
1995 VA outpatient treatment report.  Furthermore, in September 
2004 a VA physician found that the Veteran's reported history of 
headaches dating back to the military was suspicious but far from 
definitive for migraine headaches.  

Therefore, as the Board has pointed out above, the Veteran's lay 
statements lack credibility due to their internal inconsistency 
and inconsistency with the evidence of record, as the Veteran's 
claims of having severe headaches from 1970 are contradicted by 
the contemporaneous service treatment records which reflect no 
findings or treatment for headaches during the Veteran's active 
service, except the one instance of complaints of headaches from 
allergic sinusitis or for approximately 23 years after his active 
service.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in 
a merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity").  Despite the 
SSA records and medical records dating back to November 1990, 
there are no findings of headaches until 1995 and no reports of a 
history of headaches dating back to the Veteran's active service 
until after his surgery in 1995.

As the Veteran's statements are not credible, the Board finds 
that the January 2007 addendum opinion is not probative with 
respect to providing a nexus between the Veteran's current 
headaches and his reported headaches in active service.  In this 
regard, the Board notes that the January 2007 addendum opinion is 
based solely upon the history provided by the Veteran and which 
has been found to be not credible.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) ("an opinion based on an inaccurate factual 
premise has no probative value"); see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (diagnosis can be no better than the 
facts alleged by the appellant").  Moreover, the VA examiner 
himself notes that his assessment is speculative and 
unsubstantiated by any corroborating objective data.  The Board 
also finds that a second medical opinion would be futile as, in 
the absence of any objective evidence of headaches from 1972 to 
1995, any medical opinion would necessarily have to rely on the 
Veteran's unsubstantiated and contradictory history of headaches 
which, as found above, is inconsistent and directly contradicted 
by the contemporaneous treatment records in service and from 1990 
on, and would be of no probative value.  See id. 

In this case, as explained above, the credible and probative lay 
and medical evidence does not reflect any findings of chronic 
headaches or temporal intracerebral hematoma associated with 
subarachnoid hemorrhage during the Veteran's active service or 
thereafter until approximately 23 years later.  While the Veteran 
complained on one occasion of headaches associated with a head 
cold in service, this condition was diagnosed as a symptom of the 
Veteran's allergic sinusitis and was not a disability in and of 
itself.  Moreover, there is no credible and probative evidence of 
a nexus between the Veteran's active service and his currently 
diagnosed chronic headaches or temporal intracerebral hematoma 
associated with subarachnoid hemorrhage.  As such, the 
preponderance of the evidence is against a finding that the 
Veteran's current chronic headaches or temporal intracerebral 
hematoma associated with subarachnoid hemorrhage is related to 
his active military service.  Therefore, the claim for service 
connection for chronic headaches or temporal intracerebral 
hematoma associated with subarachnoid hemorrhage is denied.


ORDER

Service connection for chronic headaches or temporal 
intracerebral hematoma associated with subarachnoid hemorrhage is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


